DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrom et al. (US 6,008,763).
In regards to clam 1, Nystrom discloses of an antenna arrangement comprising: a patch radiator (for example 11); a feed arrangement (for example see 2-4), for the patch radiator (11); and a cavity (for example see 5 in Fig 1, 60 in Fig 2, 70 in Fig 3 and Column 1 Line 65 - Column 2 Line 9, Column 3 Lines 12-22, 58-64) and for the feed arrangement (2-4), wherein the feed arrangement comprises a slot (for example see 31a, 31b) in a conductive layer (3) located between the patch radiator (11) and the cavity (5, 60, 70, see Figs 1-3).  
In regards to claim 2, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the feed arrangement (2-4) comprises at least two feed conductors (for example see 21a-21b, 41a-41b) arranged adjacent the conductive layer (3) wherein each of the feed conductors (21a-21b, 41a-41b) extend over different portions of the slot (31a, 31b, see Figs 1-3).  
In regards to claim 3, Nystrom discloses of an antenna arrangement as claimed in claim 2, wherein the feed conductors (21a-21b, 41a-41b) extends across the slot (31a, 31b) in a direction perpendicular to the slot (31a, 31b), and wherein the feed conductors (21a-21b, 41a-41b) have different orientations (see Figs 1-3).  
In regards to claim 4, Nystrom discloses of an antenna arrangement as claimed in claim 2, wherein the feed conductors have different orientations that are mutually offset by 90o (for example see Figs 1-3, 21a-21b are offset from 41a-41b).  
In regards to claim 5, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the slot (31a, 31b) is galvanically separated from the patch radiator (11, see Figs 1-3).  
In regards to claim 6, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the feed arrangement (2-4) comprises a first pair of feed conductors (for example 21a-21b) that extend over different portions of the slot (31a, 31b), are aligned and are oriented in a first direction and wherein the feed arrangement comprises a second pair of feed conductors (for example 41a-41b) that extend over different portions of the slot (31a, 31b), are aligned and are oriented in a second direction that is orthogonal to the first direction (for example see Figs 1-3).  
In regards to claim 8, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the conductive layer (3) is planar (see Figs 1-3).  
In regards to claim 11, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the patch radiator (11) is rotationally symmetric (for example see Figs 1-3).  
In regards to claim 13, Nystrom discloses of an antenna arrangement as claimed in claim 1, wherein the patch radiator (11) has a three-dimensional shape (for example see Figs 1-3, although appearing flat, the radiator will have a measurable height to go along with its illustrated length and width).  
In regards to claim 15, Nystrom discloses of a base station comprising an array of antenna arrangements (for example see Figs 1-3 and Column 1 Lines 30-33, array of antenna structures), wherein at least one of the array of antenna arrangements comprises: a patch radiator (for example 11); a feed arrangement (for example see 2-4), for the patch radiator (11); and a cavity (for example see 5 in Fig 1, 60 in Fig 2, 70 in Fig 3 and Column 1 Line 65 - Column 2 Line 9, Column 3 Lines 12-22, 58-64) for the feed arrangement, wherein the feed arrangement comprises a slot (for example see 31a, 31b) in a conductive layer (3) located between the patch radiator (11) and the cavity (5, 60, 70, see Figs 1-3).  
In regards to claim 16, Nystrom discloses of a base station as claimed in claim 15, wherein the feed arrangement (2-4) of the at least one of the array of antenna arrangements comprises at least two feed conductors (for example see 21a-21b, 41a-41b) arranged adjacent the conductive layer (3), and wherein each of the feed conductors (21a-21b, 41a-41b) extend over different portions of the slot (31a, 31b, see Figs 1-3).  
In regards to claim 17, Nystrom discloses of a base station as claimed in claim 15, wherein the feed arrangement (2-4) of the at least one of the array of antenna arrangements comprises a first pair of feed conductors (for example 21a-21b) that extend over different portions of the slot (31a, 31b), are aligned and are oriented in a first direction and wherein the feed arrangement comprises a second pair of feed conductors (for example 41a-41b) that extend over different portions of the slot (31a, 31b), are aligned and are oriented in a second direction that is orthogonal to the first direction (for example see Figs 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. (US 6,008,763) in view of Zaghloul et al. (US 5,005,019).
In regards to claims 9, 14 and 20, Nystrom discloses of an antenna arrangement and a base station as found within respective explanations of claims 1 and 15 above.
However, Nystrom does not explicitly disclose of wherein the slot is an elongate slot that forms a closed loop; and wherein one of an exterior perimeter of the patch radiator and an exterior perimeter of the slot are circular.  
Zaghloul discloses of an antenna arrangement comprising: a patch radiator (for example 3); a feed arrangement (for example see 2, 3’), for the patch radiator (3); and a cavity (for example see Column 4 Line 51-59) and for the feed arrangement (2), wherein the feed arrangement comprises a slot (for example 3’) in a conductive layer (1) located between the patch radiator (3) and the cavity (see Figs 1-3); wherein the slot (3’) is an elongate slot that forms a closed loop (for example see Figs 1d, 11a-11f)); and wherein an exterior perimeter of the patch radiator (3) and an exterior perimeter of the slot (3’) are circular (for example see Figs 1d and 11b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna arrangement and base station include the slot being an elongated circular closed loop with a circular patch radiator as taught by Zaghloul for providing an antenna device that is capable of operating over a wide bandwidth in either a linear or circular polarization. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. (US 6,008,763).
In regards to claims 12 and 19, Nystrom discloses of an antenna arrangement and bas station as claimed in claims 1 and 15 as found within the respective explanations above, wherein the patch radiator (11) has a first dimension in a first direction and a second dimension in a second direction.
However, Nystrom does not explicitly disclose of wherein the first dimension in the first direction that corresponds to half a wavelength at an operational frequency band of the antenna arrangement and the second dimension in the second direction that corresponds to half a wavelength at the operational frequency band of the antenna arrangement.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious matter of design choice to have the first and second dimensions correspond to half a wavelength of the operational frequency band since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955))

Allowable Subject Matter
Claims 7, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 7, the prior art does not disclose of an antenna arrangement as claimed in claim 6, wherein the feed arrangement is a balanced feed arrangement wherein at an operational frequency band, conductive interconnects to the first pair of feed conductors, of different lengths, introduce a 180o phase difference between the first pair of feed conductors which are connected as open- circuit and conductive interconnects to the second pair of feed conductors, of different lengths, introduce a 180o phase difference between the second pair of feed conductors, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 10, the prior art does not disclose of an antenna arrangement as claimed in claim 1, wherein the slot is sinuous comprising multiple bends of different handedness, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 18, the prior art does not disclose of a base station as claimed in claim 17, wherein the feed arrangement is a balanced feed arrangement wherein at an operational frequency band, conductive interconnects to the first pair of feed conductors, of different lengths, introduce a 180o phase difference between the first pair of feed conductors which are connected as open-circuit and conductive interconnects to the second pair of feed conductors, of different lengths, introduce a 180o phase difference between the second pair of feed conductors, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844